Title: To Thomas Jefferson from William Carmichael, 15 November 1787
From: Carmichael, William
To: Jefferson, Thomas



My Dear Sir
Sn. Lorenzo 15 Novr. 1787

The day after I had last the honor to write you, the Courier so impatiently expected from Versailles, arrived here with the Intelligence of the pacific arrangements which took place the 27 Ulto. This court seemed much pleased with the news and the Minister has received (as I have been told) the compliments of his Friends as having principally contributed to the Restablishment of Harmony. I have had an opportunity of seeing a letter written by Mr. Eden to the British Minister here, breathing the most pacific Sentiments and Insinuating that G.B. was Sincerely disposed to contribute its Efforts with those of France and this court to pacify the Dispute in the North. Many Handsome things were said of the Ct. de Montmorin in this Letter, which were Intended to be conveyed to him thro me. You see that I take the hint. At the same time, altho’ I feel the truth of the handsome things written on this Subject, I somewhat doubt the Sincerity of the writer, as well on this point, as on the Intentions of his nation to cooperate with France in arranging the differences between the Russians and Turks. I know Mr. Listons manner of thinking and mode of acting tolerably well. Indeed I beleive no one here knows him so well. This knowledge has been acquired by a particular coincidence of Circumstances of a Nature not to be committed to paper, but which gave me an opportunity of seeing him under the various agitations of passions which developped his heart, the weaknesses of which put him of his guard. Late Conversations which I have had with him to which he gave the  Lead and which he has renewed without appearing to intend it, had excited suspicions which may appear groundless to those to whom it is impossible to convey the many little circumstances which contribute to excite them. But last night He was more clear and explicit than I expected from his character. I had dined with the Sardinian Ambassador and played after Dinner. Of course I staid much longer than I usually do. In the Afternoon he had been twice at my lodgings to look for me and left with my servant an Invitation to sup with him, which on returning I declined, as I had some writing to occupy my time. At Eleven he came to me, And told me that as I would not sup with him, he had come to eat his bread and cheese with me and hoped that we should be alone. In a very short time with many professions of personal Friendship for me, He began on the present situation of Affairs, the probability and improbability of the duration of the Late Established Harmony, the designs of France by gaining over Holland to tye up the hands of that Country, which were rendered evident by their attempts to engage this Country to acceed to their Treaty with the States and what think you, added he suddenly, of the article of their Treaty with you which excludes us from your ports in case of our being at war with France? To his remarks and his questions I gave such replies as I thought would contribute to a continuance of them. He then proceeded and said He knew the Ct. de Montmorin was an Able Minister, that Mr. Eden perhaps had been deceived by him, that he knew that the Former had very adroitly availed himself of circumstances to conciliate still more the Confidence of the King and Ministry here, that His C. M. had received a Letter from the King of France expressive of his acknowledgements of his great services which the prudent counsels given by the Latter had rendered him, that this Language was held by the Ct. de Montmorin in the direct correspondence which he had with the Ct. de F. B. and added that I must be too well acquainted with the Ct. de Montmorins character and with what passed here not to know that this was the Line of his conduct. In my answers I continued to guard the same rule that I had laid down to myself, with as little deviation as possible, but by assenting or contradicting, provoking further explanations. You will please to observe that what I have mentioned is the Substance of what I collected from his conversation, for it was carried on with much art on his part and very little on mine, for having no secrets to betray, I had nothing to apprehend. It became however more interesting. He has often mentioned to me how and where he would  be probably employed when another replaces him here. His last object was Russia.—He now told me that as Mr. Eden would not arrive here until the month of March and as of course he could not leave this court until the others arrival, it was probable, that in the present critical Situation of Affairs at the Court of Petersburgh another would be sent thither, that he had received hints that he might probably be sent to N. America, cited Mr. Eden and shewed me a Letter from Mr. Fraser which indicated Mr. Pits intentions on this Subject. Some weeks ago he mentioned to me Mr. Pits intentions of sending a Minister to America. He expressed his fears of not being well received on account of his being a Scotsman. These apprehensions I removed as I could easily do, for tho’ Born in America, My Countrymen well knew that I was educated at Edinburgh, that his personal reception would depend on his own conduct, and that his public would not certainly be influenced by any narrow or illiberal prejudices. I added that he knew that he might depend on all that I could do to render his period of residence agreable, but at the same time I told him in a good humored manner that I should put Mr. Jay on his guard, if I supposed that his instructions corresponded with the disposition which his Cabinet seemed to have manifested since the peace, which disposition I attributed to bad counsels and mistaken data. He turned to the subject of the Article in our treaty with France before mentioned and said that while that subsisted he did not know how it was possible G. Britain could be on cordial terms and I replyed that as by the Letter he had shewn me, it appeared that G.B. had the most pacific Intentions and as France by relinquishing what he supposed their designs upon Holland, manifested the same views, the Article ought to give no alarm, that England enjoyed the greatest share of our Commerce actually and that its own interests well considered, they ought to give an extention to our commerce instead of cramping it for such Conduct on their part would facilitate our payments for the produce which we received from them and in proportion as that Commerce increased our Demands for the Manufactures and even Luxuries of England would augment. I made use of these observations, because on many occasions he himself had broached them. From France the Transition was not difficult to Spain. Our Treaty with this country was brought in question. He endeavoured to know whether Spain wished to obtain an article in their Treaty with us of the same Nature as that in ours with France. On this Subject he could gain nothing from me. For altho’ I am paid by the United States to  serve them here I have never had any official Information since I have been their Chargé Des Affaires of the propositions made on part of the other, except what I have gathered by my own application or if you please address. I therefore entered into the history of Mr. Gardoquis nomination to America, of his being authorised to treat on the spot, that of course his propositions were made to Congress thro’ Mr. Jay, that he had seen himself how long the Treaty had been in agitation, without being concluded, and of course might draw his own consequences from this delay, one of which would surely meet his reflections, that the late menacing aspect of affairs would rather accelerate than retard its conclusion. He seemed or appeared to seem startled at this remark, but consoled himself with the Lenteurs of this court and the little share of capacity possessed as he insinuated by Gardoqui. He spoke in a different style of the Minister named by France to replace the Chevalier de la Luzerne. In the course of this Conversation, which lasted till near three in the morning, He inquired about the principal Characters in America, the mode of Living, &c. &c. and more than once seemed apprehensive that unless speedy measures were taken by G.B. to cultivate a good understanding between the two Countries, the Rising generation in America would be so prejudiced by their mode of Education and the remembrance of the recent horrors of the war, that an effort for this purpose would become every day more difficult, if not Impracticable. I have judged it necessary to submit to your consideration this Conversation which appears to me singular and which perhaps would equally strike you, if I could as well convey the Manner as the Substance of it. Some things may have escaped my recollection but I think you have the most material. There is an object which however it may be necessary to add. Speaking of our former trade in the Mediterranean, the profits of which I asserted, were ultimately vested in G.B. I could not refrain from reminding him of the conduct of a person Employed by the Court of G.B. who endeavoured by an Information given to the Dey, to have Messrs. Lamb and Randall seized as well as the property they carried with them to Algiers. He with great warmth denied that the British Government had ever countenanced such procedure and to convince me of his own Manner of thinking offered to shew me a copy of a Letter which he had written in the year 1785 endeavoring to persuade the Ministry to favor our peace with the Emperor of Morrocco and thus to prevent the merit which Spain might claim from the conduct he foresaw it would take in procuring us a  treaty with that Country. I also discovered that the Foreign Minister whom you saw at Versailles and whom you recommended to me, has been artfully employed, without adverting to the consequences, to repeat to the C. de F.B. as an impartial Person, what Mr. L——n suggested in favor of his Court and its conduct on the late Occasion. He has been listened to with apparent Attention and marks of satisfaction and Approbation. As I am on Intimate terms with him, I have this night been informed by him of the Nature of his late Conferences with the Minister which perfectly coincide with what I had learned from Mr. L——n.
I am told that orders are given to disarm. In fact the preparations made have occasioned little Expence to this government. The Minister wisely foresaw what has happened and acted accordingly. I have since I wrote you had an opportunity of knowing what passed between the M——r and the P——n Chargé des Affairs in two Conferences which the Latter had with him.
My Confrere is a very young Man and will always be so altho he has a good tutor in the British Minister. The Ct. Campomanes yesterday reiterated his thanks for your obliging mark of Attention in sending him your Notes on Virginia and Intimated a return on his part, which I suppose to be a copy of his own works now in the Press. The Cts. de Laccy and Oreilly to whom I lent the Copy you had the goodness to send me, have written for the work for themselves. Pray is there no French edition? for few read English here.
The Ratification has been sent on to Morrocco with the Dispatches of Court, as I believe I mentioned. I have no news from that quarter. The Ct. D’Expilly kissed his Majesty’s and the hands of the Royal Family yesterday. This comes by a Spanish Courier, any news papers or Letters that you may chuse to address under cover to Dr. Miguel de Otamendi in the Secretary of States office by the Ct. de Fernan Nunez Courier or those of the Marquis Del Campo will be safely delivered me, as I have obtained permission for that purpose.
With great esteem & Respect I have the honor to be Your Excellency’s Obliged & Humble Servt.,

Wm Carmichael

